DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection. The Examiner notes Office Action (First Action Interview Pilot Program Pre-Interview Communication) was mailed 2/25/2022 and no response was received within the one-month shortened statutory period for reply or within an additional one month after that. A failure to respond to that communication is treated as a request to not have an interview. An Office Action (pilot-first action (FA) without FA Interview (FAI Alternate Step 2)) is now proper.
Claims 1-20 were previously pending. Claims 1-20 are presently pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: neither base 108, nor cap 110 appear in the drawings. Also, matrix control mechanism 103 (Specification paragraph [0031]) does not appear in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
matrix control mechanism (Claims 1-13), corresponding structure found in specification paragraphs [0023-0026].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3, 4, and 16, it is unclear to what the compliant valve complies. One of ordinary skill in the art would not have a way to ascertain whether a particular valve was a compliant valve. Therefore, the claim is indefinite. Dependent claims are likewise indefinite. The compliant valve will be interpreted as a valve.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles (US 2018/0071949 A1, hereinafter “Giles”).
Regarding Claim 1, Giles discloses a mechanized and automated multi-purposed robotic (articulated arm) construction system and apparatus (support) ([0224]; Fig. 29). The amount of matrix discharged is monitored and selectively adjusted in real time ([0462]). Furthermore, Giles discloses a wet structural cementious material (liquid matrix) extrusion head (print head) having a sleeve (continuous external and internal reinforcement) feeding system and removably attached to the support ([0223], [0516] et seq; Fig. 32). Giles discloses a servo (motor) may be used to control a printer’s internal gate valve(s) that is used to regulate the pressure and flow rates of wide variety of mix materials to the printing nozzle ([0581]). The flow of mix material to the printer’s central nozzle may also be regulated in a similar or different manner as needed ([0581]). Thus selectively adjusting of an amount of matrix on the continuous reinforcement being discharged from the print head.
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends are disclosed by Giles as discussed above. Giles further discloses the internal gate valve is internal to the print head and necessarily is disposed at least partially around the wetted continuous reinforcement ([0581]). 
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends are disclosed by Giles as discussed above. Giles further discloses a servomotor actuated gate valve. Because it is a gate valve it necessarily has an opening through which the wetted continuous reinforcement passed and an area of the opening is adjustable ([0581]). 
Regarding Claim 4, the limitations of Claim 3 from which Claim 4 depends are disclosed by Giles as discussed above. Giles further discloses a servomotor actuated gate valve that deforms to cause the opening to open and close, thus the actuator is configured to do such ([0581]). 


Claim(s) 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giles (US 2018/0071949 A1, hereinafter “Giles”).
Regarding Claim 14, Giles discloses a mechanized and automated multi-purposed robotic (articulated arm) construction system and apparatus (support) ([0224]; Fig. 29). The amount of matrix discharged is monitored and selectively adjusted in real time ([0462]). Furthermore, Giles discloses a wet structural cementious material (liquid matrix) extrusion head (print head) having a sleeve (continuous external and internal reinforcement) feeding system and removably attached to the support ([0223], [0516] et seq; Fig. 32). Giles discloses a servo (motor) may be used to control a printer’s internal gate valve(s) that is used to regulate the pressure and flow rates of wide variety of mix materials to the printing nozzle ([0581]). The flow of mix material to the printer’s central nozzle may also be regulated in a similar or different manner as needed ([0581]). Thus selectively adjusting of an amount of matrix on the continuous reinforcement being discharged from the print head. In operation the limitations of Claim 14 are met, as discussed above. Because build material is discharged from the print head, the print head necessarily has an outlet.
Regarding Claim 15, the limitations of Claim 14 from which Claim 15 depends are disclosed by Giles as discussed above. Giles further discloses the opening of the outlet may be adjusted among many shapes as shown in Fig. 26. The amount of matrix would be necessarily adjusted if the opening area of the outlet was adjusted.
Regarding Claim 16, the limitations of Claim 15 from which Claim 16 depends are disclosed by Giles as discussed above. Giles further discloses a servomotor actuated gate valve. Because it is a gate valve it necessarily has an opening through which the wetted continuous reinforcement passes and an area of the opening is adjustable ([0581]). 

Allowable Subject Matter
Claims 5-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743